STATE OF LOUISIANA

                  COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                      NO.    2021      KW    1622

VERSUS


PORTER       MAJOR,       JR.                                                 FEBRUARY         25,      2022




In    Re:          Porter        Major,        Jr.,    applying         for                            writs,
                                                                                 supervisory
                   19th     Judicial           District       Court,      Parish        of   East        Baton
                   Rouge,       No.    03- 17- 0923.



BEFORE:            WHIPPLE,       C. J.,    MCCLENDON AND             PENZATO,    JJ.


        WRIT       DENIED.            The   East      Baton    Rouge      Parish       Clerk      of     Court
has     no        record    of
                                      receiving        a     Motion     to    Correct        an        Illegal
Sentence (          allegedly          filed  on       July     17,     2021).         Relator          should

file        the    motion       with     the    district       court      before        seeking        relief

from    this       court.


                                                      VGW

                                                       PMC
                                                      AHP




COURT       OF    APPEAL,       FIRST   CIRCUIT




        DEPUTY       CL    RK   OF    COURT
                   FOR    THE   COURT